Citation Nr: 1143122	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-11 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable disability rating for right ear hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus, on an extraschedular basis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to January 1976.  The Veteran also has an unverified period of Army Reserve duty from 1976 to 1989.
The Veteran's increased rating claims come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Nashville, Tennessee.  

In an April 2009 statement, the Veteran requested a videoconference hearing before a Veterans Law Judge.  In a June 2010 letter, he was notified that his hearing had been scheduled for July 29, 2010, but he failed to appear for the proceeding and has not provided an explanation for his absence or requested to reschedule the hearing.  Accordingly, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2011).

In September 2010, the Board sent the Veteran a letter in offering the Veteran an opportunity to select a representative.  In response, in a November 2010 letter, the Veteran indicated that he wished to represent himself.  

In November 2010, the Board remanded this appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The appeal is now returned to the Board for appellate review.

In a January 2011 statement, the Veteran reported that he is currently unable to work due to medical reasons.  This statement raises a TDIU claim.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is added to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009). 


The issues of entitlement to an initial disability rating in excess of 10 percent for tinnitus, on an extraschedular basis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.

FINDING OF FACT

Throughout the appeal, the Veteran's right ear has been manifested, at worst, by Level IV hearing loss.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for the right ear hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).


At the outset, the Board observes that the Veteran expressed his timely disagreement with the October 2007 rating decision that granted him service connection for his right ear hearing loss.  As such, the Veteran appealed the initial evaluation assigned and the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is currently in receipt of a noncompensable (0 percent) evaluation for his right ear hearing loss, under DC 6100.  38 C.F.R. §§ 4.85, 4.86.  

The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  VA regulations require that an examination for hearing impairment for VA purposes must be conducted by a state- licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state- licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. 
§ 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  Id. 



38 C.F.R. § 4.85.

Furthermore, additional considerations apply in cases of exceptional patterns of hearing impairment.  Under the provisions of 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  The numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

In October 2007, a VA audiological examination was provided.  The examination revealed the following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
RIGHT
30
45
55
70
50

The speech recognition score for the right ear was 84 percent.  The mechanical application of the above results compels a numeric designation of II in the right ear.  The use of Table VIa under 38 C.F.R. § 4.86(a) or (b) is not warranted, as  the puretone thresholds for the right ear are not each at 55 decibels or more, nor are the puretone thresholds at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Consequently, the values from Table VI are used.  Since the Veteran is only service-connected for one ear, the non-service-connected ear is assigned a numeral designation of Level I hearing impairment for rating purposes.  Under Table VII (38 C.F.R. § 4.85), the designation of Level I in the left ear and Level II in the right ear requires the assignment of a 0 percent evaluation under DC 6100.  

In February 2011, another VA audiological examination was conducted.  The examination revealed the following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
RIGHT
45
45
60
65
54

The speech recognition score for the right ear was 76 percent.  The mechanical application of the above results compels a numeric designation of IV in the right ear.  The use of Table VIa under 38 C.F.R. § 4.86(a) or (b) is not warranted, as  the puretone thresholds for the right ear are not each at 55 decibels or more, nor are the puretone thresholds at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Consequently, the values from Table VI are used.  Under Table VII (38 C.F.R. § 4.85), the designation of Level I in the left ear and Level IV in the right ear requires the assignment of a 0 percent evaluation under DC 6100.  

During the course of his appeal, the Veteran has been treated by the VA Medical Center (VAMC) for his right ear hearing loss.  However, these records do not provide any audiometric results.

As such, based on the evidence of record, the Board finds that there is no basis for an evaluation under 38 C.F.R. §§ 4.85, 4.86, DC 6100, in excess of the currently assigned 0 percent rating.  

With regard to the VA examinations of record, the Board calls attention to Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the Court held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id.  

In this regard, at the October 2007 VA examination, the Veteran reported that he could only use the telephone in his non-service-connected left ear.  He stated that he had trouble hearing the television and music.  The January 2011 VA examiner, following a physical examination of the Veteran, determined that, "[t]he Veteran's right ear hearing loss/tinnitus alone would not render him unable to secure/follow substantially gainful employment."  As support for this conclusion, the VA examiner stated that the Veteran's "unilateral hearing loss may limit the type of job he could hold."  Specifically, the VA examiner pointed out that it might be difficult for the Veteran to hold any position that would "rely heavily on understanding speech in the presence of background noise or localizing the source of a sound."  The VA examiner determined that the Veteran would have no difficulty hearing on the telephone with his left ear, but he could have some difficulty hearing on the telephone with his right ear, especially if the telephone is not manufactured for the hearing impaired (i.e., amplified telephone).  The Board finds these statements do adequately describe the functional effects of the Veteran's disability as they demonstrate that the VA examiners elicited information from the Veteran about the effects of his disability.  Martinak, 21 Vet. App. at 455.

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) (2011) in considering whether referral for an extraschedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  Therefore, the VA examinations are not defective under Martinak.  21 Vet. App. at 455.  Further, the VA examinations do not show a basis for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Here, the Board is cognizant of, and has carefully considered, the Veteran's subjective reports.  However, none of the criteria required for a higher rating were diagnosed or objectively noted.  The treatment notes of record similarly do not provide objective support for a higher rating. 

Under these circumstances, the overall evidence does not meet or approximate the criteria for a disability rating in excess of 0 percent for the Veteran's right ear hearing loss under 38 C.F.R. §§ 4.85, 4.86.  Throughout the appeal period, the Veteran's level of disability has most nearly approximated that contemplated by his current evaluation.  For these reasons, an increased rating is not warranted.


Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in December 2006, October 2008, and November 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The December 2006 and October 2008 letters also provided the Veteran with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The December 2006 letter was provided prior to the initial RO adjudication of his claim in October 2007.  Thus, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
The Board finds that all relevant facts have been properly developed.  All evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA treatment records have been obtained.  The decision and medical records pertaining to his Social Security Administration (SSA) disability benefits claim has been obtained.  He has been afforded VA examinations.  He was afforded the opportunity for a personal hearing.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  No further assistance to the Veteran with the development of evidence is required.


ORDER

An initial compensable disability rating for the right ear hearing loss is denied.


REMAND

Inasmuch as the Board regrets the additional delay of these matters, a remand is required before the remaining claims can be properly adjudicated.  

In regards to the tinnitus claim, this claim was most recently remanded by the Board in November 2010.  Upon review of the claims file, the Board finds that the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board remanded this claim for notice to be provided.  The Board requested that the Veteran be informed that he could submit additional evidence that would show how his tinnitus affects his ability to obtain and maintain employment or present an unusual disability picture as to render impractical the application of the regular schedule.  The Veteran was mailed a letter in November 2010 by the AMC, but this letter only addressed his right ear hearing loss claim.  Therefore, a remand is required so that the Veteran can be provided with this notice for his tinnitus claim.  Id.

The Board also remanded the claim for a readjudication in a Supplemental Statement of the Case (SSOC).  In June 2011, the AMC issued a SSOC.  However, the SSOC did not list the tinnitus issue.  Therefore, the Board must again remand this claim for this action to be accomplished.  Id.

In regards to the TDIU claim, the Veteran has not been provided with a proper duty-to-assist notice letter for this claim.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also Dingess, 19 Vet. App. at 473.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to a TDIU.  Additionally, this letter should comply with the case of Dingess/Hartman, 19 Vet. App. at 473.  

2.  Afford the Veteran an opportunity to identify any additional clinical records, such as non-VA clinical records, or non-clinical records, such as statements from supervisors or fellow employees, that might substantiate his TDIU claim.  

3.  Inform the Veteran that he may submit additional evidence that would show how his tinnitus affects his ability to obtain and maintain employment or present an unusual disability picture as to render impractical the application of the regular schedule.  This might include evidence of hospitalization or medical treatment, or jobs lost as a result of his tinnitus.  Statements from employers, potential employers, or other witnesses may be submitted.  

4.  After the above actions have been completed, readjudicate the Veteran's claims of entitlement to an initial disability rating in excess of 10 percent for tinnitus, on an extraschedular basis, and entitlement to a TDIU.  If the claims remain denied, issue to the Veteran a SSOC, and afford the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


